The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the amendment filed on April 21, 2022.

Claims 1-20 are pending. Claims 3-4, 6-9 and 20 are withdrawn from consideration as being drawn to nonelected invention and nonelected species. Claims 13 and 16 are currently amended. 

In response to the request for clarification of claims 1, 2, 5, 13, 18 and 19 regarding the omission of the term “meltblown” in the claims, Applicant confirms that said term should not have been included in the previous amendment.  

The objection to claims 13 and 16 for minor informalities is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5 and 10-19 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liebmann et al. (WO 2010/015709, whose English equivalent US 2011/0129510 will be used for citation purposes), hereinafter “Liebmann” in view of Rajaiah et al. (US 2002/0176827), hereinafter “Rajaiah” for the reasons set forth in the previous office action and which is repeated below for Applicant’s convenience.
	Liebmann teaches active ingredient-containing fibrous sheetlike structures comprising a fibrous, polymeric, soluble and/or degradable active ingredient carrier and a low molecular weight active ingredient which is associated with the carrier and can be released by the fibrous sheetlike structure, or a plurality of active ingredients, for example 2, 3, 4 or 5 active ingredients, from the same or different active ingredient classes or with the same or different mode of action, wherein the carrier is a composite polymer which comprises a mixture of two or more, for example 2, 3, 4 or 5, polymer components, wherein these at least two polymer components differ in at least one property like solubility in aqueous or nonaqueous solvents (see paragraphs [0054]-[0055], page 3). The term “fibrous sheetlike structure” comprises both individual polymer fibers and the combination of a multitude of such fibers, for example to give fiber nonwovens (see paragraph [0043], page 2). The active ingredient in the fibrous sheetlike structure may be integrated (embedded) into and/or absorbed onto the carrier (see paragraph [0065], page 3). The fibrous, active ingredient-containing carrier is obtainable by a spinning process (see paragraph [0066], page 3). More particularly, the fibrous, active ingredient-containing carrier is produced by an electrospinning process with an electrospinnable solution comprising, in each case in dissolved form, the at least one active ingredient and the mixture of at least two polymer components (see paragraph [0067], page 3).The fibrous sheetlike structure is selected from polymer fibers and polymer nonwovens (see paragraph [0082], page 4). In the fibrous sheetlike structures, the active ingredient is especially present in the fibers in molecular dispersion (i.e. the active ingredient molecules are present individually in the polymer matrix, i.e. are dissolved therein) or in nanoparticulate dispersion (i.e. the molecules are aggregated to particles (clusters) with dimensions in the range of a few nanometers) (see paragraph [0084], page 4). Liebmann also teaches active ingredient-containing formulations comprising a fibrous sheetlike structure as defined above in processed form (see paragraph [0085], page 4). One example of the formulation is a cosmetic (especially skin- and hair-cosmetic) formulation (see paragraph [0086], page 4). The fibers in the fibrous sheetlike structures may consist of one, two, three or more phases (see paragraph [0118], page 5). In one embodiment, the fiber of the fibrous sheetlike structures consists of at least two phases (also reads on “layers”), in which case one phase consists of amorphous or semicrystalline or crystalline active ingredient, and the other phase constitutes an active ingredient-free polymer matrix (see paragraph [0121], page 5). The sheetlike structure is prepared to have a maximum thickness (e.g. protein films, protein fibers, protein nonwovens) (see paragraph [0314], page 15).  The water content of the fibers in the sheetlike structure is 10.7% (by calculation), (see Example 1, paragraph [0322], page 16; i.e., 0.998g water/9.3168 g total polymer solution x 100 = 10.7%).  Liebmann also teaches the use of the active ingredient-containing fibrous sheetlike structure as defined above for production of an active ingredient-containing formulation, and more particularly for the use of an active ingredient-containing formulation for controlled release of an active ingredient present therein (see paragraph [0087], page 4; claim 43).  The active ingredients can be released from the formulations by desorption into suitable solvents, or by dissolution of the fibrous sheetlike structure by means of suitable solvents, and suitable solvents for the desorption are all solvents or solvent mixtures in which the active ingredient can be dissolved (see paragraph [0290], page 14), for example, water (see paragraph [0114], page 5). The fibrous sheetlike structure is prepared by spinning process (see claims 44-45).  Liebmann, however, fails to specifically disclose: (1) a water-soluble nonwoven web comprising a plurality of water-soluble filaments and/or fibers, wherein the plurality of water-soluble filaments and/or fibers comprise a water-soluble  filament-forming material and two or more oral care active agents present in the water-soluble filament-forming material that are releasable from the plurality of water-soluble filaments and/or fibers, as recited in claim 1, like teeth whitening agent as recited in claim 16; (2) the average disintegration time or average dissolution time of the nonwoven web as recited in claims 11 and 12, respectively; (3) the thickness of the nonwoven web as recited in claim 14; and (4) the active agents comprising silica as recited in claim 17; or pigments, dyes, silica, and/or surfactant (lathering agent) as recited in claim 18. 
	Rajaiah, an analogous art, teaches a cosmetic active to the teeth or oral cavity (see abstract; paragraph [0008], page 1), like whitening agents, pigments, dyes (see paragraph [0009], silica as pigment or viscosity modifier (see paragraphs [0076] and [0078], page 8) and surfactants, commonly referred to as sudsing agents (i.e., lathering agents; see paragraph [0085], page 9).  
With respect to difference (1), it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the fibrous sheetlike structure or   fiber nonwovens of Liebmann to be water soluble because it comprises fibrous, polymeric and soluble active ingredient carrier and a low molecular weight active ingredient which is associated with the carrier and can be released by the fibrous sheetlike structure, as disclosed in  paragraphs [0054], [0055]and [0084); and considering that Liebmann also teaches active ingredient-containing formulations comprising the fibrous sheetlike structure as disclosed in paragraph [0085], wherein one of which is a cosmetic formulation as disclosed in paragraph [0086],  it would also have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated, as some of the active agents,  cosmetic actives like whitening agent, pigments, dyes, silica and surfactants because Liebmann specifically desires active ingredient-containing formulations comprising the fibrous sheetlike structure like cosmetic formulations and Rajaiah teaches such cosmetic active agents for the teeth or oral cavity. 
With respect to difference (2), it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the average disintegration time or average dissolution time of the nonwoven web of Liebmann to be within those recited because similar fibrous sheetlike structures comprising fibrous, polymeric, soluble active ingredient substrate and similar active ingredients have been utilized, hence would exhibit similar properties.
	With respect to difference (3), it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the thickness of the nonwoven web of Liebmann to be within those recited because Liebmann teaches that the sheetlike structure is prepared to have a maximum thickness as disclosed in paragraph [0314], hence, while the thickness is undisclosed, modifying the optimum thickness through routine experimentation for best results is within the level of ordinary skill in the art.  
With respect to difference (4), it would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated pigments, dyes, silica, and/or surfactant as further active agents to the cosmetic formulation because these are the other suitable oral active cosmetic agents as taught by Rajaiah to provide their intended uses, i.e., as pigments, viscosity modifier or as sudsing agent. 

Response to Arguments
Applicant's arguments filed on April 21, 2022 have been fully considered but they are not persuasive. 
	With respect to the rejection of claims 1-2, 5 and 10-19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liebmann et al. (WO 2010/015709, whose English equivalent US Publication No. 2011/0129510 will be used for citation purposes), (hereinafter “Liebmann”) in view of Rajaiah et al. (US 2002/0176827) (hereinafter “Rajaiah”),  Applicant argues that the teachings of Liebmann in view of Rajaiah cannot properly be combined to render claim 1, the independent claim, obvious because Liebmann is not prior art reference under 35 USC 102(e) because Liebmann’s WO 2010/015709 was not published in English and therefore is not available in the US as a 35 USC 102(e) reference at the time of filing in the US: namely, February 8, 2011, its 371(c)(1), (2) and (4) date. Applicant then argues that the subject matter of claim 1 and claims 2, 5 and 10-19 have a priority date of at least as early as July 2, 2010, the date of filing of the U.S. provisional Application, Appln. No. 61/361159, from which the present application ultimately claims priority to. 


The Examiner respectfully disagrees with the above arguments because while WO 2010/015709 is not available as a 35 USC 102(e) reference as correctly stated by Applicant, WO 2010/015709 is available as a 35 USC 102(a) reference. Please note that the publication date of 
this reference is February 11, 2010, as shown below, which is before the July 2, 2010 effective filing date of at least claim 1 of the application. 
    PNG
    media_image1.png
    527
    736
    media_image1.png
    Greyscale


	Accordingly, the obviousness rejection over Liebmann et al. (WO 2010/015709, whose English equivalent US Publication No. 2011/0129510 was used for citation purposes), in view of Rajaiah et al. (US 2002/0176827) is proper and is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                 /LORNA M DOUYON/                                                                                  Primary Examiner, Art Unit 1761